ORDER

Quickview Systems Incorporated moves without opposition to reinstate this appeal.
On July 31, 2006, this court dismissed this appeal without prejudice to reinstatement if the United States District Court for the Northern District of Texas entered a final judgment within 30 days and Quick-view filed another timely notice of appeal thereafter. Quickview states that the district court entered a final judgment on August 14, 2006 and that Quickview filed another notice of appeal on August 17, 2006.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the dismissal order is vacated, and the appeal is reinstated.
(2) Because the briefs were previously filed, the case may now be assigned to an oral argument calendar. Copies of this order shall be transmitted to the merits panel assigned to hear this case.